 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
 6                                    EASTERN DISTRICT OF CALIFORNIA

 7

 8   SAMUEL CAMPOSECO,                                   Case No. 1:19-cv-01330-BAM (PC)
 9                       Plaintiff,                      ORDER REGARDING PLAINTIFF’S
                                                         DEMAND FOR A TRIAL BY JURY
10           v.
                                                         (ECF No. 71)
11   BOUDREAUX, et al.,
12                       Defendants.
13

14           Plaintiff Samuel Camposeco (“Plaintiff”), is a pretrial detainee proceeding pro se in this

15   civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff has not yet filed a completed

16   application to proceed in forma pauperis or paid the filing fee, and the complaint has not yet been

17   screened.

18           Currently before the Court is Plaintiff’s formal demand for a jury trial in this matter.

19   (ECF No. 5.)

20           Consistent with Plaintiff’s request, claims brought under 42 U.S.C. § 1983 are triable by

21   jury. City of Monterey v. Del Monte Dunes at Monterey, Ltd., 526 U.S. 687, 709 (1999); Fed. R.

22   Civ. P. 38(a). Accordingly, unless the parties later stipulate to a court trial, this action shall

23   remain a jury action. Fed. R. Civ. P. 39(a).
     IT IS SO ORDERED.
24

25       Dated:     September 30, 2019                           /s/ Barbara    A. McAuliffe              _
                                                            UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
